Citation Nr: 9923441	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from November 1972 to May 
1974.  

The current appeal originated with a rating decision dated in 
March 1994 in which the Regional Office (RO) denied service 
connection for an acquired psychiatric disorder.  The veteran 
subsequently perfected an appeal of that decision; and a 
hearing was held at the RO in August 1997 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board).  In January 1998, the Board denied claims for 
entitlement to service connection for the residuals of 
laceration of the right wrist and residuals of back, neck and 
head injuries.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has an acquired 
psychiatric disorder which is causally related to service or 
to any incident or event therein, or that he has a psychosis 
which was manifested to a compensable degree within one year 
of his separation from service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The Board also notes that personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(d) (1998).  

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran testified at a RO hearing in March 1995 and a 
Board hearing in August 1997 that his current psychiatric 
disorder started in service.  According to the veteran's 
testimony, he was offered a medical discharge based on a 
psychological problem and he was diagnosed with schizoid 
personality in service.  The service medical records include 
a record dated in March 1974 that refers to a psychological 
evaluation and an attached letter; however, no letter was 
attached to that record.  The service personnel records, on 
the other hand, do include a letter pertaining to a 
psychiatric evaluation of the veteran.  According to that 
letter, the veteran was evaluated in March 1974 and found to 
have no diagnosable medical or psychiatric condition.  It was 
also noted that the veteran's condition was not a psychiatric 
problem but rather basically a character-behavior disorder.  
According to the letter, the veteran's "problem could best 
be summarized: [the veteran] has reacted to the stresses of 
military life, family problems at home and financial problems 
in an inappropriate and totally ineffective manner...[h]is 
judgment was and apparently still is quite undependable."  

Thus, the medical evidence contemporaneous with service is 
against finding that an acquired psychiatric disorder, for 
which compensation benefits are awarded, was manifested in 
service.  Moreover, while there is competent medical evidence 
of psychiatric diagnoses after service, including 
dissociative disorder, dysthymic disorder, major depressive 
episode and rule out paranoid personality disorder, the 
veteran has submitted no competent medical evidence tending 
to link a current psychiatric disorder, diagnosed many years 
after service, to any complaints or symptoms in service.  
Additionally, while the Board finds the veteran's hearing 
testimony credible for the purpose of determining whether his 
claim for service connection benefits is well-grounded, as a 
lay person, he is not competent to provide an opinion as to a 
psychiatric diagnosis or the etiology of a psychiatric 
disorder.

The Board notes that a November 1993 VA outpatient treatment 
record includes a diagnosis of rule out post-traumatic stress 
disorder and a referral for an evaluation regarding post-
traumatic stress disorder.  Another VA medical record dated 
in December 1993 shows that the veteran was referred to a 
psychologist for rule out noncombat related post-traumatic 
stress disorder; and the Board notes that this veteran served 
in Korea and not in Vietnam.  The veteran's complaints, 
psychiatric history, medical history, social history and the 
results of psychological tests were discussed and the 
diagnostic impression was dissociative disorder, not 
otherwise specified.  Significantly, post-traumatic stress 
disorder was not listed as a diagnosis.  

In light of the above evidence and as the evidence of record 
includes no competent evidence relating a current acquired 
psychiatric disorder to service or competent evidence that a 
psychosis was manifested to a compensable degree within one 
year after the veteran's separation from service, the Board 
finds that the claim for entitlement to service connection 
for an acquired psychiatric disorder is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
affording the veteran a VA psychiatric examination.  
38 U.S.C.A. § 5107.  Further, if the veteran does not submit 
a well-grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for an 
acquired psychiatric disorder.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for an acquired 
psychiatric disorder not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

